Citation Nr: 0933090	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1942 to January 
1946 and from January 1951 to August 1951.  The Veteran died 
in October 2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The record shows that the January 2004 rating decision also 
granted basic eligibility to Dependents' Educational 
Assistance from August 31, 1999.  This is considered a full 
grant of the benefits sought.  The appellant has not 
expressed disagreement with the effective date assigned and, 
therefore, the issue is not before the Board at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Upon review of the record, the Board finds that the 
appellant's claims must be remanded for proper notice and 
development prior to further consideration.    

The record reveals that the RO sent the appellant VCAA 
correspondence in July 2006.  The notice informed the 
appellant that to substantiate her claim of entitlement to 
service connection for the cause of the Veteran's death, the 
evidence must show that the Veteran either died in service, 
or that he died "from a service-connected injury or 
disease."  However, during the course of the pending appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision concerning the content of VCAA 
notices relevant to cause of death claims.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the 
Court held that a notice with regard to a cause of death 
claim must include (1) a statement of the conditions (if any) 
for which the Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service-
connected.  The July 2006 VCAA notice did not inform the 
appellant of the disability for which the Veteran was 
service-connected or of the evidence required to support a 
claim for benefits based on a disability that was not yet 
service-connected.  Therefore, the appellant has not been 
provided a notice which complies with the Hupp requirements 
and, therefore, the issue must be remanded for a corrected 
notice.  The record also shows that the appellant was not 
provided proper VCAA notice with respect to her claim of 
entitlement to DIC benefits under 38 U.S.C. § 1318 and, 
consequently, the issue must also be remanded for proper 
notice. 

The Board also notes that a VA medical opinion has not been 
sought or obtained in this case to determine the etiology of 
the Veteran's death.  The death certificate reveals that the 
Veteran died of chronic renal failure due to or as a 
consequence of generalized arteriosclerosis.  The appellant 
contends that the Veteran's cause of death was related to his 
nonservice-connected hypertension.  In reviewing the medical 
evidence of record, the Board observes that the Veteran had a 
long-documented history of treatment for hypertension.  
Indeed, the entrance examination report dated in December 
1950, completed prior to the Veteran's entry into his second 
period of active service, reveals a diagnosis of essential 
hypertension.  Further, during the Veteran's second period of 
service he was admitted to the U.S. Naval Hospital, 
Portsmouth, Virginia in June 1951.  The diagnosis was 
maladjustment situational acute #3274; however, the report 
also shows that the Veteran was initially admitted for 
hypertensive vascular disease.  It was noted that the Veteran 
had dizzy spells and high blood pressure and it was felt that 
the Veteran had a labile blood pressure, which became 
elevated at times which was unassociated with cardiac or 
renal malfunction.  Following service, the Veteran continued 
to experience hypertension.  As noted above, the Veteran died 
in October 2003 from chronic renal failure due to generalized 
arteriolosclerosis.  Arteriolosclerosis is defined as 
"thickening of the walls of the smaller arteries. . . 
sometimes associated with malignant hypertension."  See 
Dorland's Illustrated Medical Dictionary, 31st edition, p. 
146.  As there is some indication that the Veteran's cause of 
death could be related to his hypertension and there is 
evidence of hypertension during active service, the Board is 
of the opinion that VA is required to obtain a medical 
opinion in this case.  See generally, McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a corrective VCAA 
notice under         38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (1) a statement 
of the conditions, if any, for which a 
Veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service- connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.  The notice should also inform the 
appellant of the evidence necessary to 
substantiate a claim for DIC benefits 
under 38 U.S.C. 
§ 1318.

2.  Thereafter, arrange for review of the 
entire record by a VA medical professional 
with appropriate expertise.  The claims 
file should be given to the examiner for 
review and the report should reflect that 
such a review was conducted.  After a 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran's 
hypertension contributed materially or 
substantially to the Veteran's death or 
had a material influence in accelerating 
the Veteran's death.  If so, the examiner 
should also provide an opinion as to 
whether the Veteran's pre-existing 
hypertension was aggravated by his second 
period of service.  In rendering the 
opinion, the examiner should explain 
whether the increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  A rationale should be 
provided for every opinion expressed.  
3.  Thereafter, the RO or AMC should 
readjudicate the issues on appeal.  If the 
benefits are not granted, the appellant 
and her representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



